February 19, 2010


Mr. Thomas C. Wright
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056
Mr. Russell S. Post
Beck Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  09-0807
      Court of Appeals Number:  11-07-00318-CV
      Trial Court Number:  7813-D

Style:      RENTECH STEEL, L.L.C.
      v.
      PRESTON TEEL, LESA CROSSWHITE AND JENNINGS TEEL

Dear Counsel:

      Today the Supreme Court of Texas granted the Joint Motion to Abate and
issued the enclosed abatement order in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Ms. Patricia      |
|   |Henderson         |